DETAILED ACTION

Notice to Applicant
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s remarks and amendments of 23 March 2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed of 23 March 2022, Applicant amended claims 1 – 4, 11, 13, 15, 16, 27, and 28.  Applicant cancelled claims 17 – 26 and 29 – 30.  


Response to Arguments
Applicant’s arguments, filed 23 March 2022, with respect to the cited combined prior art not disclosing the claim to automatically determine direct distance from current location of vehicles to the start location without calculating respective road routes or journey times for each vehicle in the independent claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims all pending claims has been withdrawn. 


Examiner's Statement of Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s responses of 23 March 2022.


The reasons for allowance can be found in Applicant Arguments/Remarks filed 23 March 2022, especially on pages 13 and 14 of 20 regarding the argument that the cited prior art does not adequately disclose automatically determining direct distance from current location of vehicles to the start location without calculating respective road routes or journey times for each vehicle.

Claims 1 – 16, 27, and 28 are allowed.  

The most relevant prior art is U.S. P.G. Pub. 2011/0313804 (hereinafter, Camp).  Camp discloses vehicle resource monitoring and dispatch through mobile devices, but does not disclose automatically determining direct distance from current location of vehicles to the start location without calculating respective road routes or journey times for each vehicle of the currently amended claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623